Petition for Writ of Mandamus Denied and Memorandum Opinion filed April 5,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00283-CR
                                   ____________

                          IN RE ANTONE RICHIE, Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   230th District Court
                                    Harris County, Texas
                             Trial Court Cause No. 1300545




                     MEMORANDUM                     OPINION

      On March 26, 2012, relator filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. Relator
complains of actions by the respondent, the Honorable Belinda Hill, presiding judge of the
230th District Court of Harris County, Texas.

      Relator has been charged with murder and claims Judge Hill has denied his right to
self-representation. Relator also asserts Judge Hill and Regional Presiding Judge Olen
Underwood have denied his motion to recuse Judge Hill. Relator seeks a stay of trial
court proceedings.

       To be entitled to mandamus relief in a criminal case, a relator must show that he has
no adequate remedy at law to redress his alleged harm, and that what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young v.
Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.
2007) (orig. proceeding).      It is relator’s burden to provide this court with a record
sufficient to establish his right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992); Tex. R. App. P. 52.3(k), 52.7(a).

       No record has been filed and relator has not attached a copy of any order signed by
the trial court or by Judge Underwood. See Tex. R. App. P. 52.3(k)(1)(A). Relator has not
met his burden to obtain mandamus relief. See State ex rel. Young, 236 S.W.3d at 210.
Accordingly, relator's petition for writ of mandamus against Judge Hill is denied.

       Relator also seeks an order directing Sheriff Adrian Garcia to allow him time in the
law library and to receive computer print-outs. Our mandamus jurisdiction is limited to
(1) writs against a district court judge or county court judge in our district, and (2) all writs
necessary to enforce our jurisdiction. Accordingly, we dismiss the mandamus proceeding
to the extent relator seeks mandamus relief against Sheriff Garcia.


                                            PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2